        Case 2:18-cv-01805-AC Document 10 Filed 03/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL TRUJILLO,                                    No. 2:18-cv-1805 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    C. FICKES,
15                       Defendant.
16

17          By order filed February 3, 2021, the complaint was screened and found to not state a

18   claim for relief. ECF No. 7. Plaintiff was given thirty days to file an amended complaint and

19   cautioned that failure to do so would result in a recommendation that this action be dismissed. Id.

20   at 6. Thirty days have now passed, and plaintiff has not filed an amended complaint or otherwise

21   responded to the court’s order. Plaintiff will be given one final opportunity to file an amended

22   complaint.

23          Accordingly, IT IS HEREBY ORDERED that plaintiff shall file an amended complaint

24   within twenty-one days of the service of this order. Failure to do so will result in a

25   recommendation that this action be dismissed without further warning.

26   DATED: March 22, 2021

27

28
